Citation Nr: 1206225	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National Guard on active duty for training (ACDUTRA) from November 1977 to March 1978.  He thereafter served in the United States Army National Guard, presumably with various additional periods of ACDUTRA as well as periods of inactive duty for training (INACDUTRA), until April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, a Video Conference hearing regarding this matter was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was remanded by the Board for further development in May 2011.  Adjudication of it now may proceed, as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the appellant's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

The weight of the evidence does not show that the appellant's current right hip disability is in any manner related to his service.




CONCLUSION OF LAW

The criteria for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in March 2009, the appellant was notified of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

The information contained in the aforementioned letter was repeated in a May 2009 letter.  The criteria for establishing secondary service connection and the evidence required in this regard additionally was included.

Neither the appellant nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The March 2009 letter predated the initial adjudication by the RO, who in this case is the AOJ, in June 2009.  All notice elements were fully addressed by it.  The May 2009 letter also predated the initial adjudication by the RO/AOJ and fully addressed all notice elements pertaining to the secondary service connection theory of entitlement newly raised by the appellant.  Nothing more was required.  As such, the notice elements which were repeated in the May 2009 letter went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the appellant's service treatment records.  His service personnel records and VA treatment records were submitted by him as well as obtained by VA.  Incomplete Social Security Administration (SSA) records regarding him also were submitted by him.  Pursuant to the Board's May 2011 remand, VA obtained updated VA treatment records and complete SSA records.  No pertinent private treatment records concerning the appellant have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  The appellant also has not submitted any such records on his own behalf.

Neither a VA medical examination nor a VA medical opinion has been afforded to the appellant with respect to his right hip.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  They are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability, and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Board finds that it is unnecessary to provide the appellant a VA medical examination or to obtain a VA medical opinion regarding his right hip because all of these factors have not been met.  Discussed below is that the weight of the evidence does not show any credible evidence of an in-service right hip injury.  As is explained below, as there is no credible evidence of an injury during his active duty for training service, the appellant is not a Veteran for purposes of which the benefits sought may be obtained.  Significantly, neither the appellant nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, adjudication may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The appellant contends that he has a right hip disability as a result of a fall during service.  He alternatively contends that he has a right hip disability secondary to a right ankle disability.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 C.F.R. §§ 3.307(a), 3.309(a).  First, service must have been for 90 days or more.  38 C.F.R. § 3.307(a)(1).  Second, manifestation of a chronic disease such as arthritis must have occurred within one year from the date of separation from service.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  See Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is twofold.  First, an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); see also McManaway v. West, 13 Vet. App. 60 (1999).  Second, the advantage of presumptive service connection does not extend to a claimant seeking service connection based on a period of ACDUTRA or INACDUTRA.  Id.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The appellant's service personnel records and DD-214 confirm that his service from November 1977 to March 1978 was ACDUTRA.

Service treatment records do not include any notation of a fall.  They also do not show that the appellant complained of, sought treatment for, or was diagnosed with any right hip problem.  He did not report any such problems in February 1978, July 1984, or March 1988.  His lower extremities were found to be normal, at least with respect to the right hip, upon clinical evaluation at these times.

A VA treatment record dated in July 2004 reveals the appellant's complaint of hip pain.  

SSA records contain a general physical examination of the appellant from September 2004 in which he reported and was diagnosed with right hip pain.

October 2004 private X-rays of the right hip, which also are contained in the appellant's SSA records, showed no evidence of fracture, dislocation, subluxation, or significant degenerative changes.  This was interpreted by the SSA in a May 2006 decision concluding that the appellant was not disabled as showing a normal right hip.

An October 2006 VA treatment record mentions the appellant's report of a chronic hip problem.

In a February 2007 rating decision, service connection was denied for excision of osteochondroma, right tibia (claimed as right ankle).  

The appellant's statement that he has a fractured right hip was documented in a March 2007 VA treatment record.

May 2007 VA treatment records reflect that the appellant reported right hip pain radiating past the right knee for the previous year with no history of injury.  Chronic right hip pain was diagnosed.  Hip pain further was listed from this point forward as a health issue/problem and/or among the appellant's medical history.  Right hip X-rays showed no evidence of acute fracture or dislocation.  However, degenerative changes with mild spurs were shown.

VA treatment records dated in June 2007 include the appellant's complaint of pain in the right hip area with numbness radiating down the right leg to the knee and an interpretation of the aforementioned X-ray as showing mild arthritic changes in the right hip.

Also in June 2007, SSA records contain a general physical examination of the appellant in which he complained of right hip pain for the previous year and right hip X-rays showed some irregularity of the joint suggesting osteoarthritis.  Osteoarthritis, right hip, was diagnosed.

A March 2008 private treatment records contained in the appellant's SSA records reveals that he reported right hip pain after being at the back of the bus when a car rear ended it.  

A VA treatment record dated later in March 2008 includes the appellant's statement that his right hip still bothers him from time to time. Chronic right hip pain was characterized as a current health issue and diagnosed.

In a December 2008 rating decision, service connection again was denied for excision of osteochondroma, right tibia (claimed as right ankle).  

At the December 2010 Video Conference hearing, the appellant testified that he hurt his right hip during Army training in 1977 or 1978 while on a 20 mile march.  He specifically stated that he stepped in a manhole and fell on his right ankle, that he saw a doctor/went on sick call once as a result, that X-rays were taken at that time, and that he was told his right hip was bruised and/or had inflammation.  The appellant then testified that he had right hip symptoms during service following this incident and that they have continued constantly after his discharge.

The Board finds, given the above, that service connection is not warranted for a right hip disability.  Presumptive service connection and secondary service connection are inapplicable.  The requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise, have not been met.

Presumptive service connection for a right hip disability cannot be awarded in this case regardless of whether or not the appellant manifested the chronic disease of arthritis in his right hip to a compensable degree within one year from March 1978 when he separated from service.  Indeed, his period of service from November 1977 to March 1978 was ACDUTRA rather than active service.  

Service connection for a right hip disability as secondary to a right ankle disability also cannot be awarded.  Service connection for excision of osteochondroma, right tibia (claimed as right ankle), was denied in a February 2007 rating decision and in a December 2008 rating decision.  The appellant initiated an appeal as to this latter determination, as noted in the Board's May 2011 remand.  Yet the determination became final because he did not perfect his appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Given this final denial, a right ankle disability cannot be used as the means through which to secure service connection for another disability such as a right hip disability. 

With respect to direct service connection, the current disability requirement has been satisfied.  Hip pain is listed among the appellant's health issues/problems and/or in his medical history.  Diagnoses of right hip pain and chronic right hip pain are of record.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, an identifiable underlying malady or condition exists here.  X-rays have shown degenerative changes with mild spurs interpreted as mild arthritis changes as well as irregularity suggesting osteoarthritis.  A diagnosis of osteoarthritis, right hip, indeed is in evidence.

Acknowledgement is given to the fact that satisfaction of the current disability requirement occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The appellant filed his claim in December 2008.  The only non-pain diagnosis of osteoarthritis, right hip, was diagnosed before this time.  Yet it is common knowledge that this arthritic disability, once manifest, will always be present.

The next question is whether the appellant satisfies the general direct service connection requirement of in-service incurrence or aggravation of a right hip injury or disease.  This case is one of in-service incurrence rather than aggravation.  No reference whatsoever indeed has been made of the appellant suffering a right hip injury or experiencing a right hip problem preceding service.  

The appellant is competent to recount that he hurt his right hip in a fall during his ACDUTRA service caused by stepping on a manhole.  He also is competent to recount that he saw a doctor/went on sick call and that X-rays taken as a result as well as that he was told his right hip was bruised and/or inflamed.  His competency is undisputed because the aforementioned events are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  

Service treatment records do not document that the appellant fell, that he saw a doctor/went on sick call therefor, that X-rays of his right hip were taken, or that any right hip problem, to include bruising and inflammation, was found or diagnosed.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).

In addition to contemporaneous service treatment records not corroborating and/or being inconsistent with the appellant's recount of an ACDUTRA right hip injury, other factors lead to the Board's conclusion that he is not credible in this regard.  That an individual would injure his right hip in a fall during ACDUTRA service certainly is facially plausible.  Yet the appellant's recount of this conflicts or is inconsistent with his statement that he had no history of a right hip injury.  The timing of the recount also is suspect.  Prior to filing the instant claim in December 2008, the evidence consisted of the appellant's aforementioned denial of any right hip injury history and several complaints of right hip symptoms without mention of any right hip injury.  Only after the claim was filed did the appellant recount that he injured his right hip and that this injury was during his ACDUTRA service.  As such, the recount seems to have been made in an attempt to secure service connection.  It is noted that the appellant may profit financially if service connection is granted.  

Moreover, a substantial silent interval exists between the appellant's ACDUTRA service and evidence that he sought medical care for his right hip.  No right hip symptoms or diagnoses are of record until 2004.  This equates to over 25 years after service from November 1977 to March 1978.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This lack of evidence tends to indicate, in conjunction with the other evidence described above, that the assertions of in-service injury are not credible. 

In view of these factors, the Board finds that the appellant's assertions concerning the alleged in-service injury to his right hip are not credible.  As the Board finds no credible evidence that such an in-service injury occurred, the first prong of service connection requiring an in-service right hip injury has not been established.  It follows that the general direct service connection requirement of a nexus between such an injury and the appellant's current right hip disability thus cannot be established.

Indeed, the Board observes that without credible evidence of an in-service injury, the appellant does not meet the basic eligibility as "Veteran" entitled to the benefits of service connection.  See 38 U.S.C.A. §§  101(2), 101(24)(B); 38 C.F.R. § 3.6(a).  This is because there is no credible evidence that the appellant was injured during the period of active duty for training for which it was asserted such injury occurred.  The appellant thus is deemed not to have served on "active duty," and is therefore, not a "Veteran" for which benefits may be obtained.  Id.

As such, the Board finds that consideration of the appellant's statements with regard to the other prongs of service connection - such as whether his statements are competent or credible as to nexus or continuity of symptomatology - is not necessary.   

As is explained above, there are several factors leading to the determination that the appellant is not credible.  See Buchanan, 451 F.3d at 1331.  These are the absence of in-service records indicating the occurrence of the claimed injury, the lack of any medical records even noting complains of right hip ailment until an extended time after service, and the timing of his assertions of continuous right hip symptoms since a right hip injury during service is suspect.  None were made prior to December 2008 when he filed the instant claim.  All instead were made thereafter.  As such, the assertions seem to have been made in an attempt to secure service connection and, thus, potentially gain financially.  See Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388; Cartright, 2 Vet. App. at 24 (1991).

In sum, presumptive and secondary service connection are not for application in this case.  The doctrine of reasonable doubt also is not for application as the preponderance of the evidence is against the appellant's entitlement to direct service connection, whether generally, through continuity of symptomatology, or otherwise, for a right hip disability.  Service connection consequently is denied.


ORDER

Service connection for a right hip disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


